Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 21 April 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir
                            Chesterfield Co. Ho. Virga 21st April 1781
                        
                        The preparations of the Enemy at Portsmouth indicating an intention of operating offensively and the number
                            of Militia in the Field being too small to afford the least prospect of resistance, I thought it prudent to remove every
                            species of Public Stores to some distance in the Country and on the 16th Instant gave orders for that purpose.
                        The 18th Fourteen Sail of Vessells came up the River as high as Newport News, the next day they advanced as
                            far up as Burwells ferry and yesterday they lay oposite James Town—I have no account of the number of Troops on board nor
                            can I with any degree of certainty judge their intentions—Government is preparing to remove from Richmond——from whence as
                            well as from Petersburg many of the Inhabitants have already removed.
                        The Militia come in very Slow—Arms will be wanting for them and Swords for the Horse which might be
                            assembled—The Battery at Hoods is not half finished and every thing is now in the same confusion as when Arnold came up
                            the River—there is not a single Company of Regular troops in the State & the Militia are too unexperienced to hope
                            any great resistance from them.
                        I have not heard a word from General Greene since the 6th—he marched that morning towards So. Carolina. I
                            have the honor to be with great respect Your Excellency’s most Obedt Servt
                        
                            steuben
                            Maj: Gen.
                        
                    